Name: 95/416/EC: Commission Decision of 27 September 1995 amending for the second time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  economic policy;  European Union law
 Date Published: 1995-10-11

 Avis juridique important|31995D041695/416/EC: Commission Decision of 27 September 1995 amending for the second time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic) Official Journal L 242 , 11/10/1995 P. 0021 - 0023COMMISSION DECISION of 27 September 1995 amending for the second time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic) (95/416/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Articles 138 and 140 thereof, Whereas on 8 November 1994 Austria notified the Commission, pursuant to Article 143 of the Act of Accession, the Austrian programme for the implementation of its Article 138 aid for a number of products for the period 1995 to 1999 inclusive; Whereas this programme, as modified by letter dated 16 December 1994, was approved by Commission Decision 95/32/EC (1); whereas that Decision was amended by Commission Decision 95/209/EC (2); Whereas on 18 and 20 July 1995 Austria notified the Commission, pursuant to Article 143 of the Act of Accession, requests for Commission authorization to further amend that programme; Whereas the first request involves increases in the rate of aid for milk; whereas price developments in Austria in the first half of this year justify that increase in order to fulfil adequately the objective of attenuating the reduction of support referred to in Article 138 (2) first indent of the Act of Accession; whereas the increases, which result in a common maximum rate of aid for all regions, are in accordance with the provisions of the Act of Accession and in particular those of Article 138 (1) second subparagraph thereof; Whereas the second request involves aid for young bovine animals; whereas aid for breeding such animals is provided for in Annex XIV of the Act of Accession; whereas Article 140 of the Act of Accession lays down that the Commission shall authorize Austria to grant transitional national aids provided in that Annex up to the limits and conditions provided therein, and that the Commission shall lay down the initial level of aid and its rate of decrease; whereas for young bovine animals no limits or conditions are laid down in that Annex, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 95/32/EC is replaced by the Annex to the present Decision. Article 2 This Decision is addressed to the Republic of Austria. Done at Brussels, 27 September 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>